Citation Nr: 0730162	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  06-08 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating higher than 20 percent prior to 
July 19, 2004, and higher than 40 percent on and thereafter 
for lumbosacral strain.  

2.  Entitlement to service connection for bilateral hip, leg, 
knee, ankle, and feet, conditions, as secondary to service-
connected lumbosacral strain.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for herniated disc pulposus (HNP), L4-L5, status 
post-operative.

4.  Entitlement to service connection for HNP, L4-L5, status 
post-operative.

5.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Winston P. Alcendor, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from January 1978 to September 
1978.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2005 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied an increased rating and 
continued the veteran's then existing 20 percent rating for 
lumbosacral strain, and denied the claims for service 
connection on a secondary basis, as well as for a TDIU.

An RO Decision Review Officer (DRO) granted an increase from 
20 percent to 40 percent for the lumbosacral strain, 
effective July 19, 2004, but the veteran continued his appeal 
for an even higher rating, see AB v. Brown, 6 Vet. App. 35 
(1993) (a claimant is deemed to seek the highest rating 
available), as well as asserting that his lumbosacral strain 
met or approximated a rating higher than 20 percent prior to 
July 2004.  The DRO also determined that new and material 
evidence was submitted to reopen the previously denied claim 
for service connection for HNP, L4-L5, and then denied it on 
the merits after a de novo review.

The veteran testified at a Board hearing via video 
teleconference in January 2007 before the undersigned.  A 
transcript of the hearing testimony is associated with the 
claims file.  He also submitted additional evidence related 
to his claim, for which he waived initial RO review and 
consideration of the evidence.  Thus, the Board may consider 
the evidence without the necessity for a remand.  See 
38 C.F.R. § 20.1304 (2007).  

The Board notes a copy of the veteran's February 2007 letter 
to the RO which raises additional claims for service 
connection for neck, shoulders, headaches, hypertension, 
anemia, obesity, side effects of medication, sleep apnea, 
gastroesophageal reflux disease, depression, diverticular 
bleeding with hemorrhoids, and erective dysfunction.  These 
issues have not been considered by the RO, much less denied 
and timely appealed to the Board.  So, they are referred to 
the RO for appropriate action, as the Board does not 
currently have jurisdiction to consider them.  See 38 C.F.R. 
§ 20.200 (2007); Godfrey v. Brown, 7 Vet. App. 398 (1995) 
(the Board does not have jurisdiction of an issue not yet 
adjudicated by the RO).


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The veteran's lumbosacral strain manifests with marked 
limitation of motion (LOM) on forward flexion and backwards 
extension.  The preponderance of the medical evidence shows 
radiculopathy and other neurological pathology are not 
causally associated with the service-connected lumbosacral 
strain.

3.  A June 1993 rating decision denied service connection for 
HNP, L4-L5, which-in the absence of an appeal, became final 
and binding on the veteran.

4.  The evidence submitted since the June 1993 rating 
decision, by itself, or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for HNP, L4-L5, and raises a reasonable 
possibility of substantiating the claim.

5.  The medical evidence of record does not show HNP, L4-L5, 
was caused or made chronically worse by the veteran's active 
military service.

6.  There is no current disability of the left hip, legs, 
left knee, ankles, and feet, other than radiculopathy in the 
lower extremities, which is clinically attributable to 
nonservice connected HNP, L4-L5. 

7.  A right knee disability and right hip disability were not 
present in service or within one year of the veteran's 
discharge from service, and are not otherwise etiologically 
related to service or service-connected lumbosacral strain.

8.  The preponderance of the competent evidence shows the 
veteran is not unable to obtain and maintain substantially 
gainful employment due solely to his service-connected 
disability.


CONCLUSIONS OF LAW

1.  The requirements are not met for rating higher than 20 
percent prior to July 19, 2004, and higher than 40 percent on 
and thereafter, for lumbosacral strain.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code (DC) 5247 (2007).

2.  The June 1993 rating decision is final.  New and material 
evidence has been submitted to reopen a previously denied 
claim for entitlement to service connection for HNP, L4-L5.  
The claim is reopened.  38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  HNP, L4-L5, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

4.  Left hip, legs, left knee, ankles, and feet conditions 
were not incurred in or aggravated by active service, and are 
not proximately due to or the result of service-connected 
lumobsacral strain.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.310(a) (2007).

5.  Right knee and right hip disabilities were not incurred 
in or aggravated by active service, their incurrence or 
aggravation during active service may not be presumed, and 
are not proximately due to or the result of service-connected 
lumobsacral strain.  38 U.S.C.A. §§ 1101, 1131, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2007).

6.  The requirements are not met for referral for extra-
schedular consideration of a TDIU.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

To the extent possible, such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  Id.; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006);  and Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).  Further, in Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal 
Circuit Court of appeals held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified, the burden shifts to VA to demonstrate 
that the error was not prejudicial to the claimant.  Id.; 
see, too Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the service 
connection.  In that regard, the Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In this case, an August 2004 pre-decision RO letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for an increased rating 
and the claims for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of and to submit any 
further evidence that was relevant to the claim.  The Board 
notes that the letter did not address the requirements for 
reopening a previously denied claim.  But this is 
inconsequential, and therefore harmless error, because the 
Board-below, reopens the claim and decides it on the merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) (if the Board 
addresses an issue not addressed by the RO - in the first 
instance, the Board must explain why the veteran is not 
prejudiced).
A December 2004 letter informed the veteran what evidence was 
needed to substantiate a claim for a TDIU.  Naturally, since 
both letters were issued prior to the Court's decision in 
Dingess/Hartman, the letters did not inform the veteran how 
downstream disability evaluations and effective dates are 
assigned and the type evidence which impacts those 
determinations.  But a December 2006 RO letter informed the 
veteran how disability evaluations and effective dates are 
assigned and the type evidence which impacts those 
determinations.  Neither the veteran nor his representative 
has asserted or cited any error related to the timing of that 
notice.  Further, the veteran demonstrated his knowledge of 
the requirements by disputing an effective date assigned for 
his lumbosacral strain.  Thus, all notice requirements were 
met.  38 U.S.C.A. § 5103(a), 5104, 7105; see Dingess/Hartman, 
19 Vet. App. at 493.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, VA outpatient treatment 
records from the facilities identified by the veteran, 
records of the private providers identified by him, the 
records associated with his claim for Workmen Compensation 
benefits, and the transcript of his hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any question related to an 
initial evaluation of the disability or the effective date to 
be assigned is rendered moot.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Increased Rating Claim

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Analysis

Historically, the veteran injured his back on two occasions 
in 1978 during his brief active service.  A July 1979 rating 
decision granted service connection for lumbosacral strain 
with a 20 percent rating, effective September 1978.  His 20 
percent rating is protected, as it has been in effect for at 
least 20 years.  See 38 C.F.R. § 3.951(b) (2007).  He 
submitted his current claim for an increased rating in July 
2004.

The current spine rating criteria provide specific values for 
range of motion (ROM) of the cervical and thoracolumbar 
(thoracic and lumbar) spine.  For the thoracolumbar spine, 
normal ROM on forward flexion is 0 to 90 degrees; backwards 
extension, 0 to 30 degrees; lateral flexion and lateral 
rotation, 0 to 30 degrees.  See 38 C.F.R. § 4.71a, Plate V.

Under the current criteria, the General Rating Formula for 
Diseases and Injuries of the Spine is used to evaluate 
lumbosacral strain under Diagnostic Code 5237.  They provide 
that, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, forward flexion 
of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent rating.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating, and 
unfavorable ankylosis of the entire spine warrants a 100 
percent rating.  38 C.F.R. § 4.71a (2007).

At the September 2004 VA examination, the veteran told the 
examiner of his two post-service back surgeries, and that he 
had back pain all the time which radiated down both lower 
limbs to the lateral feet.  His many medications for relief 
of his symptoms include non-steroid anti-inflammatory 
medications and minor opiate medication, Hydrocodone.  On 
examination, the veteran walked slowly with a right knee 
limp.  Physical examination of the low back on ROM 
demonstrated markedly impaired motion, with backwards 
extension of 0 to 10 degrees, forward flexion of 0 to 20 
degrees, and lateral rotation of 0 to 15 degrees.  There was 
no weakness of the lower limb muscles.  The examiner noted 
that the veteran was not examined in a state of increased 
activity or exacerbation, so he could not comment on 
worsening of the ROM findings with increased activity or 
major exacerbation.  The examiner also specifically noted 
that lumbosacral strain implies myofascial involvement but 
not a disc disorder.

Upon receipt of the findings of the 2004 examination, the RO 
DRO granted an increase from 20 percent to 40 percent for 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  See 38 C.F.R. § 4.71a (2007).  The Board finds the 
veteran's lumbosacral strain to more nearly approximate no 
more than the 40 percent rating currently assigned.  
38 C.F.R. § 4.7.  The Board notes that the SOC reflects no 
analysis by the DRO of whether the increase in the veteran's 
thoracolumbar spine LOM is secondary to the service-connected 
lumbosacral strain or subsequently sustained trauma.  
Nonetheless, he currently is rated at 40 percent, and the 
Board finds no basis in the record for a higher rating.  Id.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, The Spine, Note (5).  
In light of the fact that the veteran's thoracolumbar spine 
manifests ROM, albeit markedly limited, there is no basis for 
a higher rating on the basis of ankylosis, favorable or 
unfavorable, which is the only basis for a rating higher than 
40 percent.  38 C.F.R. § 4.71a (2007).

The medical evidence of record clearly shows the veteran's 
total low back disability to manifest intervertebral disc 
syndrome (IDS), which entails neurological symptomatology 
associated with spinal disc disease.  This disability is 
rated on the basis of either incapacitating episodes, as 
defined by applicable regulations, or the chronic orthopedic 
and neurological manifestations if there are no 
incapacitating episodes.  See 38 C.F.R. § 4.71a, DC 5243 
(2007).  The preponderance of the medical evidence of record, 
however, shows the veteran's IDS is not part of the 
symptomatology of his service-connected disability.

The reasons and bases for rejecting a higher rating based on 
IDS are discussed below in the decision on the issue of 
service connection for HNP, L4-L5.  Thus, the veteran's 
lumbosacral strain more nearly approximates the assigned 40 
percent rating, which is the maximum allowable for LOM.  
38 C.F.R. § 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 
(2007).

Since, for the reasons and bases set forth above, the 
preponderance of the evidence is against the claim for a 
rating higher than 40 percent, there is no reasonable doubt 
to resolve in the veteran's favor.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

There is nothing in the record to distinguish this case from 
the cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disability.  Thus, the 
Board finds that the currently assigned 40 percent schedular 
rating has already adequately addressed, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's service-connected lumbosacral 
strain condition.  See 38 C.F.R. § 4.1.  In addition, there 
is no evidence revealing frequent periods of hospitalization.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  This, too, is discussed further below.  

Effective Date

The veteran asserted in his NOD that he was entitled to an 
earlier effective date for his 40 percent rating.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a) (West 2002).  Section 
5110(b)(2) provides otherwise by stating that the effective 
date of an award of increased compensation "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  Under 38 C.F.R. § 
3.400(o)(1), except as provided in paragraph (o)(2), the 
effective date is "date of receipt of claim or date 
entitlement arose, whichever is later."  Paragraph (o)(2) 
provides that the effective date is the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim." See also 
VA O.G.C. Prec. Op. No. 12-98 (1998).
 
As already noted, the veteran's claim for an increased rating 
was received in July 2004, which is the effective date the RO 
assigned for his 40 percent rating.  The earliest possible 
effective date the veteran could receive is July 2003.  
38 C.F.R. § 3.400(o)(2) (2007).  There are no medical reports 
in the claims file which might provide the state of his 
lumbosacral disability picture for the timeframe July 2003 to 
July 2004.  Thus, the effective date assigned for the 40 
percent rating, July 18, 2004, was in accord with applicable 
law and regulation.


New and Material Evidence

In March 1993, the veteran submitted an application for a 
temporary 100 rating due to his convalescence from his 
initial low back surgery in November 1992.  See 38 C.F.R. 
§ 4.30 (2007).  The RO adjudicated the claim on the basis of 
the veteran's extensive records related to his post-service 
on-the-job injuries and his claim for Workmen Compensation 
benefits, as well as his service records.

Historically, the service medical records note the veteran's 
in-service low back episodes.  In May 1976, the veteran 
complained of back pain of two days duration that extended 
from his lower back to the base of his neck.  No specific 
trauma or incident is noted.  Muscle stress was diagnosed, 
and he was referred to physical therapy.  In late May 1978, 
at Ft. Jackson, SC, the veteran reported he injured his back 
in a diving accident where he landed on his back.  He 
described pain in his cervical spine region and denied any 
radiation or numbness.  Cervical spine X-rays were within 
normal limits.  The only abnormality noted on physical 
examination was moderately decreased rotation on cervical 
spine ROM.  He also manifested low back pain.  The examiner 
diagnosed trauma to the cervical, thoracic, and lumbosacral 
spine, and prescribed hot packs and flexion and extension 
exercises.

The veteran reported much improvement in his symptoms in 
early June 1978, though an assessment of muscle strain was 
noted four days later.  At about the time the May 1978 injury 
was resolving, while assigned to Ft. Gordon, GA, the veteran 
fell off of a pole in late June 1978.  The initial assessment 
is largely illegible, as it appears to note that an X-ray 
showed an abnormality at L3 with normal disc spaces, and that 
the veteran sat upright without difficulty.  The actual 
report of the X-ray examination, however, noted normal 
vertebral bony structure, alignment, and intervertebral disc 
spacing.  The pedicles, transverse and spinous processes, 
sacrum, and sacroiliac joints were unremarkable in 
appearance.  The assessment was contusion of the back, and 
the veteran was issued Tylenol and prescribed heat.  He also 
was referred to Physical Therapy.

The June 1978 physical therapist's examination noted point 
tenderness with spasm and decreased ROM in all ranges.  
Straight leg raising was positive at 30 degrees, and possible 
decreased strength secondary to pain was noted.  The 
therapist assessed an acute strain versus HNP and opted to 
refer the veteran for an orthopedic examination.  The request 
for the orthopedic examination noted the veteran's May 1978 
back strain had resolved at the time he fell from the pole, 
and asked the orthopedic clinic to rule out HNP.

At the orthopedic examination, the veteran described pain in 
his low back and right buttock with some tingling in his 
back.  He denied weakness or numbness in his legs.  
Examination revealed an antalgic gait, pain and spasm in the 
right paraspinal muscles at L3-S1, with radiation to the 
right buttock, and decreased ROM in all ranges.  Straight leg 
raising revealed pain in the right back at 45 degrees but 
negative to 90 degrees on the left.  Lasegue's was negative, 
knee and ankle reflexes were normal, motor intact, and 
sensory was normal.  The examiner diagnosed lumbar strain, 
referred the veteran for physical therapy, and issued a 
profile which returned him to duty with temporary assignment 
limitations.

The veteran was improving at his late June 1978 follow-up.  
Treatment had included heat to his low back and a 
transcutaneous electrical nerve stimulation (TENS) unit.  But 
during the first week of July 1978, the veteran presented 
with a report that he fell down some stairs over the weekend.  
The examiner noted that his condition had not changed and 
diagnosed lumbosacral strain.  The final physical therapy 
entry notes the veteran had not returned for his last three 
appointments, and his then current status was unknown.

In late August 1978, the veteran presented with complaints of 
back pain after lifting garbage cans while on KP.  The 
examiner noted the veteran was to be discharged the next week 
and diagnosed a back strain.

The veteran noted his chronic low back pain on his August 
1978 Report of Medical History.  That report and the 
Examination Report notes the purpose of the examination was 
for a Chapter 13 separation.  The examiner assessed the 
veteran's spine and other musculoskeletal areas as normal, 
and he was deemed physically fit for separation.  He applied 
for VA benefits in October 1978.

The June 1979 VA examination report notes the veteran told 
the examiner that he was hospitalized and placed in traction 
for treatment for his fall off the pole, and that he had 
experienced dull pain since, as well as trouble with his 
right leg, right hip, and low back.  Examination revealed 
spasm of the back muscles with LOM in all ranges.  Straight 
leg raising was positive on the right at 45 degrees, and the 
veteran walked with a limp secondary to back pain.  The X-ray 
of the lumbosacral spine, pelvis, and hips, revealed no 
abnormality.  The examiner diagnosed severe lumbosacral 
strain.

A July 1979 rating decision granted service connection for 
lumbosacral strain with a 20 percent rating, effective 
September 1978.  The August 1981 VA examination again 
diagnosed lumbosacral strain, as examination noted spasm, 
discomfort on ROM with continued LOM on forward flexion.  X-
rays of the lumbosacral spine were again negative for any 
abnormality.  The September 1981 rating decision continued 
the 20 percent rating.  A July 1983 X-ray continued to show a 
normal lumbosacral spine with normal disc spacing and no 
spondylolysis or spondylolisthesis.  And the RO continued to 
deny the veteran's applications for increased ratings.  By 
June 1985, however, X-rays secondary to the VA examination 
showed some disc space narrowing at the L5-S1 level, and a 
private June 1985 report from the veteran's primary 
physician, Dr. Murphy, noted he had undergone treatment, 
including complete bed rest and traction in March 1985 for a 
severe lumbosacral strain.  The complete story would not be 
revealed until the veteran's 1993 application.

As part of the development of the veteran's 1993 application 
for a temporary total rating of 100 percent, the RO obtained 
the veteran's records related to his on-the-job injuries.  
These records reveal that the veteran injured his back twice 
between September and December 1984.  Dr. Friday's February 
1985 neurology report to Dr. Murphy, notes the veteran's in-
service 1978 fall, and that the veteran's back pain had 
improved afterwards.  Then, in September 1984, while at work, 
the veteran fell backwards and struck his back on the point 
of a metal cabinet.  In December 1984, he slipped and fell 
down a flight of stairs and further injured his back.  Dr. 
Friday's findings noted no radiation or other neurological 
pathology.

Dr. Murphy's records note the veteran as continually unable 
to return to his employment due to his back injury.  And in 
March 1986, the veteran was notified by his employer, the 
Philadelphia Naval Shipyard, that he was being terminated due 
to his physical inability to perform his duties as a 
carpenter.

The veteran's symptoms, however, continued to increase in 
severity, and Dr. Murphy referred him for a CT scan of his 
spine.  The September 1986 report notes the examination 
showed an HNP at L4-L5, centrally and extending toward the 
left.  Upon referral by Dr. Murphy, Dr. Edwards, D.O., in his 
March 1987 report, noted the veteran's in-service injury and 
that he had recovered from it at the time of his 1984 
injuries.  His findings on examination included L4-L5 HNP 
with radiculopathy, symptomatic, in the left lower extremity.

Due to the continued deterioration of his condition, despite 
long-term physical therapy and epidural injections, Dr. 
Murphy referred him to Dr. Conroy to determine the 
suitability of surgical intervention.  Dr. Conroy's August 
1992 report to Dr. Murphy noted the veteran's symptoms were 
secondary to the 1984 injuries.  Dr. Conroy performed a L4-L5 
medial facetectomy, laminectomy, and discsectomy, L4-L5, in 
November 1992.

In a June 1993 letter to the veteran's attorney, Dr. Murphy 
noted his continued care of the veteran since his injuries in 
1984.  After noting the veteran's history of increasing 
lumbosacral radiculopathy and his subsequent surgery in 1992, 
he certified in that letter that it was his opinion beyond a 
reasonable degree of medical certainty that the veteran's low 
back problems were permanent in nature and were a direct 
result of the work-related incident that occurred in 
September 1984 and then again in December 1984.  
Parenthetically, the Board notes that Dr. Murphy noted 1988 
as the year of occurrence, but the other records in the 
claims file show that to be an obvious administrative error.

The June 1993 rating decision noted Dr. Conroy's statements, 
and the fact that the service medical records were negative 
for any findings of a disc injury, and there was no evidence 
that arthritis of the lumbosacral spine manifested to a 
compensable degree within one year of discharge from service.  
The RO determined that the veteran's hospitalization and 
surgery were for a nonservice-connected disability and denied 
the veteran's claim for entitlement to a temporary total 
disability rating.  An RO letter, also dated in June 1993, 
informed the veteran of the decision and of his appeal 
rights.  The claims file contains no indication that the 
veteran did not receive the June 1993 letter, or any record 
that the U.S. Postal Service returned the letter to VA as 
undeliverable.  Neither is there any record of the veteran 
having submitted a timely NOD with the decision.  Thus, the 
June 1993 decision became final and binding on the veteran.  
As noted, he submitted his petition to reopen the previously 
denied claim in July 2004.

Analysis

The Board notes that the SOC reflects that the DRO determined 
that new and material evidence was submitted to reopen the 
previously denied HNP claim and reopened the claim and 
adjudicated it on the merits.  Nonetheless, the Board has the 
jurisdictional responsibility to consider whether it was 
proper to reopen the claim.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Thus, the Board will determine whether new 
and material evidence has been received and, if so, consider 
entitlement to service connection on the merits.

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the Court held that the question of what constitutes 
new and material evidence requires referral only to the most 
recent final disallowance of a claim.  The evidence, even if 
new, must be material, in that it is evidence not previously 
of record that relates to an unestablished fact necessary to 
establish the claim, and which by itself or in connection 
with evidence previously assembled raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a);  Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 
2003).  Moreover, if it is determined that new and material 
evidence has been submitted, the claim must be reopened and 
considered on the merits.  See generally Elkins v. West, 12 
Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Id; Justus v. 
Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The evidence added to the record since the 1993 decision 
consists of medical reports of the veteran's private 
physicians, other physicians to whom Dr. Murphy referred him, 
and his VA examination reports.  For purposes of brevity, 
however, the Board need only note two reports at this 
juncture.  In letters of June 2006 and January 2007, Dr. 
Golding, who is a co-practitioner with Dr. Murphy, as 
indicated by the letterhead, opined that the veteran's 1978 
in-service injury predisposed him to develop arthritis, and 
that his degenerative disc and spine disease, status post-
operative, were secondary to that incident, and the 1984 
injuries aggravated an existing condition.

In light of the presumed credibility of all evidence 
submitted to reopen a previously denied claim, see Justus, 
supra, Dr. Golding's reports constitute new and material 
evidence.  They are new, in that they were not before the 
rating board in 1993, and they are not redundant to evidence 
already of record.  They are also material, as they provide a 
preliminary medical nexus opinion of a causal relationship 
between the veteran's current condition and his 1978 in-
service injury.  Thus, new and material evidence has been 
submitted, and the claim is reopened.  38 C.F.R. § 3.156(a) 
(2007).

The Board also finds that a decision may be made on the 
merits of the claim without further development, as the RO 
reopened the claim and fully developed it, including 
affording the veteran an examination.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2007).  Moreover, as previously 
discussed, the veteran was provided with all the notice 
required under the VCAA.  Thus, addressing the merits of the 
claim will not prejudice the veteran.  Bernard v. Brown, 4 
Vet. App. 384.

Service Connection, HNP L4-L5

At the hearing, the veteran related the symptoms of his back 
disability, how his Workmen Compensation benefits expired, 
and that he believed his symptoms were secondary to his 1978 
in-service injury.  The veteran also explained that he was 
discharged because of his emotional unsuitability for 
continued service, but he believed he should have been 
medically discharged due to his low back injury.  In a 
written hearing statement, for which he waived initial RO 
review and consideration, see 38 C.F.R. § 20.1404 (2007), he 
asserted that he was hospitalized for at least one week after 
his 1978 in-service injury.

Governing Law and Regulation

The legal standard for service connection is set forth above 
and is incorporated here by reference.

Analysis

As already noted, the veteran received a VA examination in 
September 2004.  There, the examiner noted that the claims 
file was not available.  The veteran told the examiner that 
he was mustered out of the service because he was unable to 
adapt emotionally to the military and not because of his back 
injury.  He also recounted how he was hospitalized for his 
injury, that his Workmen Compensation would expire in 2005, 
and he would be in dire financial straits if he did not find 
other sources of income.

The examiner noted that a lumbosacral strain, which he 
diagnosed, implies myofascial involvement but not a disc 
disorder, and though it was unclear how the veteran came 
about his disc disorder, he knew of no relationship between 
lumbosacral strain and lumbosacral spine disc disorder.  The 
examiner further noted that while the veteran could have 
impaired a disc in a fall from 20 feet, but only the veteran 
knew how he landed.  Nonetheless, the examiner observed, the 
veteran's history of being able to work as a security guard 
until his 1984 injuries argued against a low back strain 
having rendered him unable to perform that type of work.

The same examiner examined the veteran again in May 2006, and 
the claims file was available at that examination.  The 
examiner noted his 2004 examination and his findings and 
observations.  He noted that the 1978 post-injury X-rays of 
the veteran's lumbosacral spine were interpreted as normal, 
and that the absence of subsequent in-service imaging 
suggested the veteran manifested no symptoms that required 
further imaging.  The examiner then noted that he knew of no 
evidence that a strain injury of the low back was a risk 
factor for degenerative disc disease in the future.  And 
further, the veteran's low back history was one of no 
difficulty following the in-service injury with starting 
civilian life.  Thus, the examiner opined that the veteran's 
current HNP is of no relationship to the injury sustained in 
military service, as the medical history shows the veteran 
completely recovered from that injury without residuals.

As the Board is now addressing the merits of the veteran's 
HNP claim, no medical opinion is presumed credible but, 
instead, must be tested for probative weight against the 
factual basis as shown in the claims file.  Thus, in deciding 
this appeal, the Board must weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The Board is also mindful that it 
cannot make its own independent medical determination, and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  The Board may favor the opinion of 
one competent medical expert over that of another, provided 
the reasons therefor are stated.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).

Further, while the Board is not free to ignore the opinion of 
a treating physician, neither is it required to accord it 
substantial weight.  See generally Guerrieri v. Brown, 4 Vet. 
App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 
101 (1992).  Courts have repeatedly declined to adopt a 
"treating physician rule," which would give preference, 
i.e., additional evidentiary weight, to this type of 
evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001); Harder v. Brown, 5 Vet. App. 183, 188 (1993); Van 
Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 
4 Vet. App. 169 (1993).

Of the voluminous medical evidence in the claims file, Dr. 
Golding's 2006 and 2007 opinions are essentially the only 
opinions of record to directly state the veteran's current 
HNP residuals are secondary to his 1978 in-service injury.  
The Board rejects that opinion out of hand, and accords it no 
more than minimal weight.  His letters did not discuss the 
veteran's long and involved post-service medical history 
following the 1984 injuries, and he did not discuss how he 
concluded the veteran's 1978 injury transcended 2 post-
service work injuries-and a car accident, except to say that 
the 1978 injury predisposed the veteran to develop arthritis, 
which would not have been apparent on early imaging.  Neither 
did Dr. Golding indicate he had actually reviewed the 
veteran's service medical records.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).

The veteran's primary physician, Dr. Murphy, has not 
definitively stated that the veteran's HNP is secondary to 
his 1978 injury.  The veteran's documented medical history 
following his 1984 injuries, including Dr. Murphy's several 
reports, consistently shows the many providers as noting the 
veteran's reported 1978 in-service injury had resolved, and 
that the 1984 injuries were the direct etiology of his HNP 
and other back symptoms.  Dr. Murphy stated as much in 1993.  
With the passage of time, and the veteran's attempts to 
obtain increased VA benefits, however, Dr. Murphy's reports 
started to take on an opaque quality as of 2004, but he still 
has not medically opined that the veteran's HNP residuals are 
the result of his 1978 injuries.

In an August 2004 letter, after setting forth the veteran's 
diagnosed conditions and his medical history, to include a 
2003 motor vehicle accident which induced additional low back 
injuries, Dr. Murphy wrote:

It is my opinion that . . . this patient's chronic 
low back pain was initially sustained and contributed 
to by his first documented low back injury while he 
was in the [U.S.] military.  His subsequent insults 
to his back and knee have caused this patient to have 
an accelerated progression in his chronic and 
permanent conditions.

But in a January 2002 letter to the Department of Labor, 
however, Dr. Murphy categorically opined, with a reasonable 
degree of medical certainty that the veteran's low back 
pathology was directly related to the job injuries he 
sustained in 1984.

In February 2006, in a letter to the RO, Dr. Murphy advised:

As previously mentioned, it is my opinion that Mr. 
[redacted] sustained military injuries to his lower back 
secondary to a fall on active duty when he fell 
approximately 20 feet and then two other subsequent 
low back injuries which were job related in 1984 and 
1985.  The initial insult to his back originated with 
his active military duty obligations and the 
subsequent injury he sustained while in the Armed 
Forces of the [U.S.A.] [sic].

While ambiguous, the Board reads that opinion as no more than 
a chronological sequencing of the veteran's injuries.  But 
the VA examiner went even further in his September 2006 
report.  After quoting Dr. Murphy in part, the VA examiner 
observed that Dr. Murphy was not asserting that the veteran's 
current condition and complications were caused by two post-
service job-related injuries superimposed on the initial in-
service injury and, therefore, the current condition is 
directly related to the in-service injury.  "Dr. Murphy 
makes no such assertions," he noted.

The VA examiner's observation is amply supported by the 
voluminous medical evidence of record which shows that the 
various medical examiners who have examined the veteran noted 
his 1978 in-service injury but did not opine that it is the 
genesis for his HNP.  Instead, it is his 1984 injuries which 
caused that condition.

The Board notes the veteran's assertion that he should have 
received a medical discharge from the military, and that his 
HNP and residuals are related to his service-connected 
lumbosacral strain, but there is no showing that he has any 
medical training.  In repeated cases the Courts have held 
that laypersons are not qualified to render medical opinions, 
and such are entitled to no weight.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Clarkson v. Brown, 4 Vet. App. 565, 567 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Further, 
the Court has also held that a veteran's account of what a 
physician purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

The Board accords the greater weight to the VA examiner's 
opinions, as they are fully supported by the evidence of 
record, to include the many private medical opinions of 
record since 1984, including Dr. Murphy's.  The Board also 
notes that the service medical records are entirely negative 
for any hospitalization for the 1978 injury as claimed by the 
veteran.  All indications are that he was treated solely on 
an out-patient basis.

Thus, the Board finds that the only residual of the veteran's 
1978 in-service injuries was in fact his currently service-
connected lumbosacral strain.  The X-rays taken as part of 
the in-service treatment showed no involvement of the 
vertebra, and clinical findings confirmed that assessment.  
The VA examiner further confirmed that assessment and 
observed the absence of any medical evidence that a 
lumbosacral muscle strain could cause disc disease or 
arthritis.  This assessment is further supported by the VA X-
rays taken between 1979 and 1984, all of which were negative 
for any vertebra or bony abnormality and disc space 
narrowing.  But, it is entirely reasonable that a fall 
against the corner of a metal cabinet would injure the 
vertebra, as the medical evidence of record shows.  There is 
no evidence of a HNP or the onset of arthritis until after 
the 1984 injuries.  Therefore, the Board is constrained to 
find that the preponderance of the evidence is against the 
claim on both a presumptive and direct basis.  38 C.F.R. 
§ 3.303, 3.307, 3.309(a) (2007).

In reaching the conclusions above the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


Secondary Service Connection Claims

Governing Law and Regulation

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2005); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Analysis

As for the claimed left hip, bilateral leg, left knee, 
bilateral ankle, and bilateral feet disabilities, there is no 
medical evidence of record that shows current chronic 
disability other than radiculopathy in the lower extremities, 
which has been clinically attributed to the nonservice 
connected HNP.  Indeed, at the Travel Board hearing, the 
veteran maintained that the claimed disabilities were 
manifested by pain, numbness, and tingling.  The overwhelming 
medical evidence of record shows that the veteran has chronic 
pain in his lower extremities as the result of lumbar 
radiculopathy secondary to the work-related injuries of 1984.  
For example, in a December 2000 letter, Dr. F.L. maintained 
that the veteran's symptoms of radiculopathy and 
symptomatology were the natural course after herniation and 
discection.  Entitlement to service-connected benefits is 
specifically limited to cases where there is a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of proof of a present disability 
other than radiculopathy associated with the HNP, there can 
be no valid claim.  Therefore, service connection is not 
warranted for these claimed disabilities.

As for the claimed right knee and right hip disabilities, the 
medical evidence of record shows no chronic disability of the 
right knee and hip manifested until many years after the 
veteran's discharge from service.  Dr. Golding attempts to 
link arthritis of the knee and hip to the veteran's service, 
but for the reasons discussed at length above, the Board 
finds his opinion to be unpersuasive when considered with the 
other medical evidence of record.  The overwhelming medical 
evidence of record shows a disability of the right knee 
arising out of post-service related events.  Notwithstanding 
statements from the veteran, which Dr. Golding relied on, the 
service medical records do not document any complaints or 
findings referable to a specific injury of the right knee, 
thereby lessening the probative value of his theory on the 
etiology of the veteran's right knee disability.  A medical 
opinion premised upon an unsubstantiated account is of no 
probative value and does not serve to verify the occurrence 
described.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993) (providing that an opinion based upon an inaccurate 
factual premise has no probative value).  Lastly, it is not 
even entirely clear if Dr. Golding's assessment of 
"[c]linical evidence of right hip osteoarthritis" is based 
on radiographic evidence.  Prior medical records show that 
the claimed disability associated with the right hip is 
similar to that which is associated with the left hip, legs, 
etc., i.e., radiculopathy attributable to the HNP.  For these 
reasons, service connection is not in order for right knee 
and hip disabilities. 

The preponderance of the evidence is against the claims, so 
the benefit-of-the-doubt rule is not applicable. 38 U.S.C.A. 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).


TDIU Rating

The veteran seeks a TDIU on the basis that he is unable to 
pursue substantially gainful employment.  Regrettably, the 
Board must also deny this claim.

Governing Law and Regulation

Total disability rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a service-
connected disability, provided that the person has one 
service-connected disability ratable at 60 percent or more; 
or as a result of two or more service-connected disabilities, 
provided that the person has at least one disability ratable 
at 40 percent or more and there is sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  The existence or degree of non-service connected 
disabilities or previous unemployability status will be 
disregarded where the above-stated percentages are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 4.16 (2007).

In any event, it is VA policy that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
the service-connected disability.  38 C.F.R. § 4.16(b); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, 
the Board must evaluate whether there are circumstances in 
the veteran's case, apart from any non-service connected 
condition and advancing age, which would justify a TDIU 
rating due solely to the service-connected disability.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 
Blackburn v. Brown, 5 Vet. App. 375 (1993).

Analysis

The veteran has not worked since his job-related injuries in 
1984.  The voluminous medical evidence of record shows that 
he is unable to obtain and maintain substantially gainful 
employment, as assessed by Dr. Murphy since 1985.  As 
discussed at length above, the only disability for which the 
veteran is service connected is his lumbosacral strain, which 
is rated as 40 percent disabling.  Thus, the veteran does not 
meet the single disability rating requirement of 60 percent 
for schedular consideration.  38 C.F.R. § 4.16(a) (2007).

A claim for TDIU is a form of increased rating claim, see 
Norris v. West, 12 Vet. App. 413, 421 (1999).  In exceptional 
cases, where the rating schedule is deemed inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).

The Board is precluded from granting an increased rating or 
TDIU on an extra-schedular basis in the first instance.  38 
C.F.R. § 3.321(b)(1) (2007);  Floyd v. Brown, 9 Vet. App. 88, 
95 (1996).  The Board may, however, determine whether a 
particular claim merits submission for an extra-schedular 
evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Further, 
where the RO has considered the issue of an extra-schedular 
rating and determined it inapplicable, the Board is not 
specifically precluded from affirming a RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) (2007) for an extra-schedular rating.  
Bagwell, 9 Vet. App. at 339.

The Board incorporates here by reference, the extensive 
discussion above of the medical evidence of record related to 
the veteran's lumbosacral strain and his HNP residuals.  As 
noted above, the Board has found that the medical evidence of 
record shows the veteran is in fact incapacitated by his 
post-operative HNP residuals, and he is unable to obtain and 
maintain substantially gainful employment.  Dr. Murphy's, and 
other practitioners of record, several assessments since 1985 
note the veteran's continued incapacity to work, and that his 
prognosis was probably permanent.  Unfortunately, for the 
veteran, this incapacitation is not secondary to his service-
connected lumbosacral strain.  As found above, that condition 
has not had a marked impact on his employment.  The VA 
examiner noted that the veteran was perfectly capable of 
pursuing his post-service employment until his 1984 injuries.

Consequently, the Board finds no basis for a referral to the 
Under Secretary for Benefits, or the Director, Compensation 
and Pension Service, for extra-schedular consideration of a 
TDIU and affirms the rating decision determination to that 
effect.  38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2007);  see 
Bagwell, 9 Vet. App. at 338-39; Floyd, 9 Vet. App. at 95.

        (CONTINUED ON NEXT PAGE)











ORDER

Entitlement to a rating higher than 20 percent prior to July 
19, 2004, and higher than 40 percent on and thereafter, for 
lumbosacral strain is denied.

New and material evidence has been submitted to reopen a 
previously denied claim for entitlement to service connection 
for HNP, L4-L5.  The petition is granted solely to that 
extent.

Entitlement to service connection for HNP, L4-L5, is denied.

Entitlement to service connection for bilateral hip, leg, 
knee, ankle, and feet, conditions, including as secondary to 
service-connected lumbosacral strain is denied.

Entitlement to a TDIU is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


